*8Reargued December 1,
decided December 15, 1908.
On Petition for Rehearing.
[98 Pac, 518.]
Opinion by
Mr. Chief Justice Bean.
6. After the defendant had appealed, but before the disposition of the appeal, an amendment to the constitution was adopted (June, 1908) which provides, among other things, that “no person shall be charged in any circuit court with the commission of any crime or misdemeanor defined or made punishable by any of the laws of this State, except upon indictment found by the grand jury.” It is now contended that .by reason of this amendment the court is without jurisdiction, and must order a discharge of the defendant. It is settled that the repeal of a law conferring jurisdiction takes away all right to proceed, under the repealing statute, as to all actions, suits, or proceedings pending at the time of the repeal, unless there is a saving clause in the repealing statute, and this is so in an appellate as well as the court of original jurisdiction. 1 Lewis, Sutherland’s Statutory Construction 553, 554; Ex parte McCardle, 7 Wall. 506 (19 L. Ed. 264); Insurance Co. v. Ritchie, 5 Wall. 541 (18 L. Ed. 540); Sherman v. Grinnell, 123 U. S. 679 (8 Sup. Ct. 260: 31 L. Ed. 278); Keller v. State, 12 Md. 322 (71 Am. Dec. 596); State v. Allen, 14 Wash. 103 (44 Pac. 121); Mahoney v. State, 5 Wyo. 520 (42 Pac. 13: 63 Am. St. Rep. 64); Aaron v. State, 40 Ala. 307; Higginbotham v. State, 19 Fla. 557.
7. The constitutional amendment in question did not in terms repeal the law conferring jurisdiction upon the courts to hear and determine causes in which a defendant had been accused of a crime by information filed by a district attorney prior to the adoption, and we do not think it does by implication. The Criminal Code of 1864 declares that no person can be prosecuted for the commission of a crime but upon the indictment of a grand *9jury, unless otherwise provided by law. Hill’s Ann. Laws 1892, § 1204. It also provides in detail for the drawing and forming of a grand jury, defines its powers and duties, provides the form of indictments and the manner of finding and returning the same, and for all subsequent proceedings thereon. In 1899 the legislature adopted, as it had power to do, an act, making it lawful for a district attorney to proceed, by information, against any person accused of the commission of a crime, without the intervention of a grand jury, and providing that the form of the information and the manner of setting out the acts constituting the crime should be substantially the same as provided in case of an indictment, and that from the time the information is filed it shall be construed like an indictment, and shall be deemed to be in all respects the same, and thereafter until, and including, final judgment and execution. Laws 1899, p. 99. This statute has not been repealed, and we think the recent constitutional amendment had no effect thereon, except to deprive a district attorney of the right to file an information in the circuit court by requiring that all prosecutions in that court thereafter instituted shall be by indictment. In all other respects the statute is in full force and effect, and the jurisdiction of the court to proceed with pending cases remains unimpaired. The language of the amendment is in the future tense, and is susceptible of a construction making it applicable to future and not pending cases, and it should be so construed (26 Am. & Eng. Enc. Law (2 ed.), 693; Trist v. Cabenas, 18 Abb. Prac. [N. Y.] 143; Seattle v. O’Connell, 16 Wash. 625: 48 Pac. 412), especially in view of the consequences which would result from the contrary view (People ex rel. v. Potter, 47 N. Y. 375).
8. It will be observed that the amendment does not provide that a person shall not be “tried” or “prosecuted” for a criminal offense, except upon indictment, but simply that he shall not be charged therewith. The *10word “charged,” as applied to criminal proceedings, may have different meanings, according to the subject-matter and the context. It may mean the accusation which precedes the formal trial, or it may mean the responsibility for the crime itself, and may be applicable to one who has been convicted and is serving a sentence. 2 Adj. Words & Phrases, 1069; Drinkall v. Spiegel, 68 Conn. 441 (36 Atl. 830: 36 L. R. A. 486). In common parlance it signifies the formal commencement of a criminal proceeding by the filing or returning of the accusatory paper. People v. Garnett, 129 Cal. 364 (61 Pac. 1114). When we speak of charging a person with the commission of a crime, we ordinarily mean the commencement of the proceeding, by the filing of a written complaint or accusation, and in our opinion it was in this sense that the words were used in the constitutional amendment in question. Hence, when it provides that no person shall be charged with a crime, except upon indictment, it means that no prosecution shall hereafter be commenced except in the manner stated, and does not refer to pending cases. The amendment does not repeal or change the law under which defendant was tried and convicted, nor makes that a criminal act which was innocent when committed, or change the punishment, or alter the rules of evidence, or in any other manner affect any substantial right of the defendant. It was a mere change in the procedure, and is prospective, not retrospective. Smith v. Smith, 38 Conn. 397.
Judgment affirmed.
Former Opinion Adhered to: Affirmed.